DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance mailed 11/05/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2021 has been entered. Claims 1-13 are pending in the application. Claims 8-10 and 12 have been withdrawn.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2021, February 2, 2021, and February 10, 2021 have been considered by the examiner.  The references listed on the IDS are considered to have no effect on the allowability of the instant application.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Mr. Brad L. Meyer on February 11, 2021.  
The application has been amended as follows:
[Specification]
Page 4: 
Line 8: “heating and mixing in said batch reactor a compound mixture comprising said biomass,”
Line 14: “configured to accommodate a compound mixture comprising biomass, a solvent and a”

Claim 1
A method for producing biomass derived liquid, comprising: 
feeding biomass, a solvent and a catalyst into a batch reactor; and
heating and mixing in said batch reactor a compound mixture comprising said biomass, said solvent and said catalyst, thereby producing the biomass derived liquid in the batch reactor,
wherein the solvent is glycerol and wherein feeding the solvent into the batch reactor is performed through electrostatic atomization, and 
wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core.

Claim 2
The method of claim 1, wherein a nozzle flow rate of the solvent in the electrostatic nozzle is controlled as a function of a reactor temperature.

Claim 4
The method of claim 3, wherein the reactor pressure is autogenic pressure. 

Claim 5
The method of claim 1, wherein a the mixing.

Claim 13
A method for producing a biomass derived liquid comprising:
configuring a batch reactor comprising an internal reactor core to accommodate a compound mixture comprising biomass, a solvent, and a catalyst;
placing an electrostatic nozzle into the internal reactor core;
providing an outer shell and an inner shell which define a hollow space therebetween;
placing comprising heaters at least partially placed inside the hollow space; 
heating the internal reactor core with the heating means comprising heaters;
feeding the solvent into the internal reactor core through an 
controlling a control unit connected at least to the heating means comprising heaters and the electrostatic nozzle;
mixing the compound mixture inside the internal reactor core; 
a in the electrostatic nozzle between about 20% and about 98% of the maximum nozzle flow rate; and 
producing the biomass derived liquid in the batch reactor.

Cancel claims 8-10 and 12.

Reasons for Allowance 
Applicants amended claim 1 to recite the claimed method is conducted in the presence of a solvent, wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core, thereby further specify the solvent delivery method and limit the batch reactor configuration adopted in the method. 
Applicants’ argument that the instant invention is non-obvious over cited prior arts including McCall et al. (US 2008/0312346 A1), in view of Bartek et al. (US 8,425,766 B2) and Kelly et al. (US 6,206,307 B1), because the cited prior arts, alone or in a combination, do not teach or suggest the process scheme of converting biomass into biomass derived liquid including the feature of the solvent is glycerol and wherein feeding the solvent into the batch reactor is performed through electrostatic atomization, wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core (Remarks, pages 5-7, filed 10/07/2020), is considered persuasive. 	
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7, 11 and 13 contained in the Amendments to the Claims filed 10/07/2020. The concept of a method for producing biomass derived liquid, comprising: 

heating and mixing in said batch reactor a compound mixture comprising said biomass, said solvent and said catalyst, thereby producing the biomass derived liquid in the batch reactor,
wherein the solvent is glycerol and wherein feeding the solvent into the batch reactor is performed through electrostatic atomization, and
wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core, is considered novel. 
The closest prior art to McCall et al. (US 2008/0312346 A1) disclose a method for producing chemicals and fuels from biomass (Abstract), wherein the method comprises: (i) providing lignocellulose biomass (paragraph [0003]), glycerol solvent, and a catalyst (e.g. sulfide NiMo catalyst) (paragraph [0027]) in a batch reactor (paragraphs [0027]; [0028]); and (ii) heating the mixture of lignocellulose biomass, glycerol solvent, and the catalyst in the batch reactor to 300 [Symbol font/0xB0]C, thereby producing chemicals and fuels (paragraph [0028]). McCall discloses glycerol was mixed with wet solid lignin and combined with a catalyst (paragraph [0027]). But McCall does not discloses the method of feeding the solvent (glycerol) into the batch reactor is performed through electrostatic atomization, wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core, as a result, the temperature of reaction mixture can be controlled/optimized as disclosed in the claimed invention.
Other applied prior art to Bartek et al. (US 8,425,766 B2) disclose the speed of a chemical reaction can be increased by increasing the contacting surface of one or more reactants and/or catalysts, and disclose the method of spraying slurry catalyst into biomass feedstock in a process of converting biomass to chemicals and/or fuels (col. 7, lines 56-60). 
Kelly et al. (US 6,206,307 B1) disclose an electrostatic atomizer comprising a charge injection device for injecting a net charge into a fluent material to thereby atomize the fluent material, a power source for powering the charge injection device, a controller for controlling the net charge injected by the charge injection device, and a sensor for sensing breakdown precursors in the vicinity of the orifice. The sensor produces a feedback signal upon the occurrence of the breakdown precursors, the sensor being in communication with the controller. The controller is responsive to the feedback signal so that upon occurrence of the feedback signal, the controller decreases the net charge injected (col. 2, lines 1-16). Kelly discloses electrostatic atomizers disperse liquid by applying a net electrical charge to the liquid, typically as a stream of the liquid passes through an orifice (col. 1, lines 15-18). 
The combination of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for producing biomass derived liquid, comprising: feeding biomass, a solvent and a catalyst into a batch reactor; and heating and mixing in said batch reactor a compound mixture comprising said biomass, said solvent and said catalyst, thereby producing the biomass derived liquid in the batch reactor, wherein the solvent is glycerol and wherein feeding the solvent into the batch reactor is performed through electrostatic atomization, and wherein the solvent is fed into an internal reactor core of the batch reactor through an electrostatic nozzle located in the internal reactor core, as recited in claim 1 of claimed invention.  It is the assessment of the examiner that the claimed method can achieve the temperature of the compound mixture comprising biomass feedstock, solvent and a catalyst contained in a batch reactor is controlled in such a way to speed up the biomass liquefaction time and to improve the properties of the biomass derived liquid.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772